Citation Nr: 1313371	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-04 415	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Army from April 1976 to April 1979.  He also served with the Army National Guard from August 1979 to October 1993, with a verified period of active duty for special work (ADSW) from July 5, 1988 to March 28, 1989 and various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In September 2011, the Board remanded this matter for further development.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for hypertension and skin disease of the feet, and the Board had remanded those issues in September 2011 for further development.  In November 2012, the Appeals Management Center (AMC) granted service connection for hypertension and tinea pedis, and thereby resolved the appeal as to those issues.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, VA primary care and mental health treatment notes dated in April 2011 and January 2012 include diagnoses of PTSD and depression.  The Veteran contends that he has a current psychiatric disability related to stressors that he experienced while serving in the National Guard.  Specifically, he has reported that while he was stationed at Fort Chaffee, Arkansas he rescued an injured service member who was involved in a motor vehicle accident.  Also, he was reportedly in fear of being deployed to the Persian Gulf during Operation Desert Storm while he relieved service members who had already been deployed and reportedly witnessed a fellow service member sustain injuries after falling off a moving vehicle while he was stationed at Fort Irving, California.

A "Recommendation for Award" form (DA Form 638) dated in June 1989 confirms that the Veteran assisted a fellow service member who had been injured in a motor vehicle accident on June 22, 1989.  However, his other reported stressors have not yet been verified.

Service treatment records include a March 1976 report of medical history for purposes of entrance into service on which the Veteran reported a history of "frequent trouble sleeping" and "nervous trouble of any sort."  However, there is no other evidence of any pre-existing psychiatric disability at the time the Veteran entered active service in April 1976, and his March 1976 entrance examination was normal.  Thus, the evidence is not clear and unmistakable that any psychiatric disability existed prior to his active service in April 1976 and he is therefore presumed to have been sound at entry.  See 38 U.S.C.A. § 1111 (West 2002).

Moreover, the Veteran reported a history of "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort" on a February 1979 report of medical history for purposes of separation from active service, a history of "depression or excessive worry" and "nervous trouble of any sort" associated with bill paying on a May 1983 report of medical history for purposes of retention in the National Guard, and a history of "depression or excessive worry" and "nervous trouble of any sort" on a January 1992 report of medical history for purposes of retention in the National Guard.

The Veteran was afforded a VA psychiatric examination in October 2011 to assess the nature and etiology of any current psychiatric disability.  The psychologist who conducted the examination concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and that he did not have any current mental disorder that conformed to that criteria.  Therefore, no opinion was provided as to the etiology of any psychiatric disability.

The October 2011 examination is inadequate because the examiner did not acknowledge or discuss the diagnoses of depression and PTSD that had previously been provided during the claim period.  Also, a diagnosis of PTSD was subsequently provided in January 2012.  The requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim was received in April 2008, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319 (2008).

Furthermore, the examiner's conclusion that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD was based, at least in part, on a finding that he was not exposed to any traumatic event.  As explained above, however, the Veteran has reported various stressors that he contends caused his claimed psychiatric disability.  The examiner did not acknowledge or discuss these reported stressors.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (May 7, 2012) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has claimed that he witnessed a fellow service member sustain injuries after falling off a moving vehicle.  This stressor reportedly occurred when the Veteran was stationed at Fort Irving, California in July 1994.  In light of this stressor information, a remand is also required to contact the service department to attempt to verify the Veteran's claimed stressor.

Also, service personnel records reflect that the Veteran served with the Army National Guard from at least August 1979 to October 1993.  However, he reported in his April 2008 claim that he served with the National Guard until 1995.  In its September 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to verify the Veteran's dates of military service, including any periods of ACDUTRA and INACDUTRA.  The AOJ subsequently requested and received Leave and Earning Statements from the Defense Finance and Accounting Service (DFAS) dated from April 1976 to March 1989.  However, the Veteran served with the National Guard until at least October 1993 and his verified stressor occurred in June 1989.  Therefore, additional efforts should be taken to verify the extent and nature of the Veteran's service since March 1989.

Moreover, a November 2012 VA mental health consultation note submitted by the Veteran reveals that he was scheduled for follow-up psychiatric treatment in 3 months.  The most recent VA treatment records in the claims file are from the VA Central Arkansas Health Care System and are dated to November 2012.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, DFAS, and any other appropriate source to verify the nature and dates of any service with the National Guard since October 1993, to obtain all available Leave and Earning Statements dated since March 1989, to attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA, and to attempt to obtain copies of any orders while in the National Guard.  All such efforts must be documented in the claims file.

2.  After all efforts have been exhausted to obtain any additional information pertaining to the Veteran's National Guard service, prepare a summary of the claimed in-service stressor(s) for which there is sufficient information to make an inquiry, to include dates and assigned units.  The in-service stressor reported by the Veteran involves witnessing a fellow service member sustain injuries after falling off a moving vehicle.  This stressor occurred while the Veteran was stationed at Fort Irving, California in July 1994.

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC and/or other appropriate service department entity.  All efforts to obtain stressor verification must be documented in the claims file.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for psychiatric disability from the VA Central Arkansas Health Care System dated from November 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After completion of steps 1 through 3 above, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability was incurred or aggravated in service.  All indicated tests and studies shall be conducted.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since April 2008), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its clinical onset during the Veteran's periods of active duty from April 1976 to April 1979 or from July 5, 1988 to March 28, 1989, had its clinical onset during any period of ACDUTRA or INACDUTRA, is related to any reported stressor in service, was permanently aggravated beyond its natural progression during a period of ACDUTRA or INACDUTRA, or is otherwise the result of a disease or injury incurred during a period of active duty or ACDUTRA or an injury incurred during a period of INACDUTRA?

(b)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all psychiatric disabilities diagnosed since April 2008 (including depression and PTSD), the Veteran's reported stressors in service (including rescuing an injured service member who was involved in a motor vehicle accident, witnessing a fellow service member sustain injuries after falling off a moving vehicle, and being in fear of being deployed to the Persian Gulf during Operation Desert Storm while relieving service members who had already been deployed), and his reports of a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble on the March 1976, February 1979, May 1983, and January 1992 reports of medical history.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

